Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 10, “…the business intelligence products…” lacks antecedent basis as such has not previously been identified.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 15, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pub. No. 2020/0167722 A1 to Goldberg (“Goldberg”).

	Regarding claim 1, Goldberg teaches enabling near real-time and offline data processing among heterogenous devices associated with heavy industrial systems comprising: 5obtaining data from a first physical asset (note data exchange in figs. 1 and 8 at least), the data comprising one or more of local compute data or cloud compute data (figs. 1 and 8); identifying at least one destination device (802/812/814) associated with the data obtained from the first physical asset, the destination device including at least one of a local area compute node, a cloud compute node, or a second physical asset (¶0140 at least); 10identifying a destination location associated with the at least one destination device (¶¶141 - 0143); computing a flight path (direction) to the destination location and traveling to the destination location using the computed flight path (¶¶0157, 0188); and uploading the relevant (updated customer delivery information) data to the at least one destination device upon arriving to the destination location (¶¶0054, 0059, 0104 at least).

	Regarding claim 2, Goldberg’s teaching, further comprising: determining if any data should be delivered to a second destination device that is associated with at least one of the local area compute node and the cloud compute node; identifying a second destination location associated with the second destination device; 20computing a second flight path to the second destination location; traveling to the second destination location using the computed second flight path; and uploading the relevant data to the at least one second destination device upon arriving to the second destination location (Goldberg supports delivery to a second destination which inherently includes computation of a second flight path [in addition to the limitations addressed above]; ¶¶0155, 0156 at least).

	Regarding claim 4, Goldberg’s teaching, further comprising compressing the obtained data from the first physical asset (Goldberg teaches a shallow network – note ¶¶0056 at least).

	Regarding claim 5, Goldberg’s teaching, further comprising segmenting the obtained data from the first 5physical asset, the segmentation identifying the obtained data as at least one of local compute data and cloud compute data (Goldberg does group data based on chosen parameters – the data grouped are at least destination, route, food item, delivery information, enroute preparation etc.; see fig. 8 at least).

	Regarding claim 15, Goldberg’s teaching, wherein the first physical asset is comprised of a sensor associated with at least one of a combine harvester, a tractor trailer, a grain cart, and a cement mixer (any type/suitable of vehicle - ¶0141, 0146, 0159, 0168.

	Regarding claim 16, Goldberg teaches vehicle for enabling near real-time and offline data processing among 10heterogenous devices that are in unreliable or unconnected network service areas, wherein the heterogenous devices are associated with heavy industrial systems, the autonomous aerial vehicle comprising: a data transfer engine for obtaining a first data from a first physical asset (note data exchange in figs. 1 and 8 at least), the first data comprising one or more of local compute data or cloud compute data (figs. 1, 8); 15a data segmentation engine for identifying at least one destination device (802/812/814) associated with the first data obtained from the first physical asset, the destination device including at least one of a local area compute node, a cloud compute node, and a second physical asset (¶0140); a destination device identifier for identifying a destination location associated with the at 20least one destination device (¶¶141 - 0143); a flight path computation engine for computing a flight path (direction) to the destination location and a navigation control unit for enabling travel to the destination location using the computed flight path (¶¶0157, 0188); and a second data transfer engine for uploading the relevant data (updated customer delivery information) to the at least one 25destination device upon arriving to the destination location (¶¶0054, 0059, 0104 at least).

Allowable Subject Matter
Claims 3 and 6 – 9, 11 - 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (claim 10 is also objected to and should also overcome the §112¶2 rejection noted above).
	
	In the context of connecting computation network in network constrained system, the prior art of record fail to teach, in combination with other limitations, identifying a third destination location associated with the destination physical asset; computing a third flight path to the third destination location; 30traveling to the third destination location using the computed third flight path; and uploading the relevant data to the at least one device associated with the destination physical asset. Furthermore, in such a network, wherein data segmentation is performed by identifying data that does not require near-real-time response, wherein the data that does not require near-real-time response is tagged as cloud compute data; segmentation by identifying data processed in near-real time or does not require near real-time response, less than a threshold in size, data sets being beyond that of memory level, exceeding maximum capacity, using distributed file system, requiring map-reduced type technologies for analysis, obtained through different protocols – all tagged as cloud compute data. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONEL BEAULIEU/Primary Examiner, Art Unit 3663